Appeal from an order of the Broome County Special Term denying defendants-appellants’ motion to dismiss plaintiff-respondent’s complaint in an action for a permanent injunction and damages. Respondent corporation, owner-operator of a radio and television station in Binghamton, New York, seeks damages for and an injunction against the following acts of defendant individuals and labor unions: (a). Appealing to members, both unions and individuals, of Binghamton Central Labor Union, to the general public and to various individuals, corporations, partnerships and associations not to do business with plaintiff’s sponsors and advertisers, some of the appeals being accompanied by untrue accounts of the disputes between the parties; (b). Interfering with the relationship between the sponsors and their customers by monopolizing telephone lines of the sponsors; and (c). Threatening sponsors with ruin of their business (presumably through the acts above mentioned) if they continue to advertise or sponsor programs on plaintiff’s stations. It is the opinion of this court that the court below has jurisdiction to enjoin and give damages for the monopolization of plaintiff’s sponsors’ telephone lines. It is probable that jurisdiction to enjoin and give damages for some types of false appeals has likewise not been pre-empted by the Taft-Hartley Act. Since defendants-appellants move to dismiss the entire complaint, the complaint must stand as long as one cause of action therein alleged is valid. (Imperatrice v. Imperatrice, 298 N. Y. 549 ; Advance Music Corp. v. American Tobacco Co., 296 N. Y. 79; Kaufman v. Farah, 281 App. Div. 48; Interstate Operating Co. v. O. P. G. Recreation Center, 279 App. Div. 753; Helm v. Maryland Cas. Co., 273 App. Div. 800; Faster v. Solotaroff, 273 App. Div. 32; Pansmith v. Island Park, 271 App. Div. 841; Sullivan v. Sullivan, 271 App. Div. 1016; Adreance v. Lorentzen, 269 App. Div. 987; Halstead v. General Ry. Signal Co., 268 App. Div. 1060; Fusco v. Brooks, 263 App. Div. 845; Cochran v. Mount Vernon Trust Co., 245 App. Div. 724; Eidlitz v. Fischbach & Moore, 239 App. Div. 483.) Order unanimously affirmed, with $10 costs. Present—Foster, P. J., Bergan, Coon, Herlihy and Reynolds, JJ.